DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species in claim 7 and cancelation of claims 5-6 and 8-13 in the reply filed on 7-4-2022  is acknowledged.
	Claims included in the prosecution are 1-4, 7 and 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2016/0184395).
	King discloses liposomes encapsulating TNF alpha for the treatment of metastatic cancer.. The liposomes contain a targeting agent, antibodies (Abstract, 0044, 0050, 0065, 0085, Examples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Debs et al (Cancer Research, 1990) in combination with Smith et al  (US 2010/0086585) OR Beusker (US 2018/0147289)
Debs et al teach that TNF alpha induces both potent immunomodulatory and antitumor activity, but very toxic. Debs et al teach liposomal encapsulation and studies with human ovarian carcinoma cell line (see entire publication).
What is lacking in Debs et al is the attachment of targeting ligands to the liposomes.
Smith et al teach liposomally encapsulated drug coated with antinuclear antibody for directing the liposomes to cells such as cancer cells (Abstract, 0004-0005, 0008, 0016, 0020, 0039-0047, 0051 and 0066).
Beusker teaches liposomes or micelles coupled to antinuclear antibodies or antibody which binds to the receptor expressed on target cell, tumor cell which is a TNF receptor (Abstract, 0725, 0747 and 1024).
The attachment of antinuclear antibodies to the liposomes of Debs et al would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since antinuclear antibodies direct the liposomes to necrotic cancer cells as taught by Smith et al or direct the liposomes or micelles to tnf receptor expressed on tumor cells as taught by Beusker.
2.	Claim(s) 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Debs et al (Cancer Research, 1990) in combination with Boulikas (US 2009/0280164).
Debs et al teach that TNF alpha induces both potent immunomodulatory and antitumor activity, but very toxic. Debs et al teach liposomal encapsulation and studies with human ovarian carcinoma cell line (see entire publication).
What is lacking in Debs et al is the attachment of targeting ligands to the liposomes.
Boulikas teaches that a combination of cisplatin and other anti-cancer drugs and TNF alpha in liposomes with antibodies as targeting agents could be used for human cancers (0022, 0038, 0064
	The attachment of antibodies to the liposomes of Debs et al would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since antibodies direct the liposomes to necrotic cancer cells as taught by Boulikas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612